Case: 1:18-cv-01134-WHB Doc #: 4 Filed: 10/11/18 1 of 1. PagelD #: 47

ff
FILED
oot! 1208

gaggemeeet — Onrbead Slodes Qistad Coud
Dackhecn Daskack ac OWs

Mo. Gaver Sc, Care 5, \ 1% CV \\34
Vous SiGe —_
we a ae Vu GE 2 NU Gen
de; mda —

: c ; ‘ S f\
Reocpacah Shoat ape /— 3M tie. Stadogs Bata MAN
Doctor Kage Blenb/ da Tolman
Beain Weare SY Raaysve eh wr se
Lagacra /o cer Nerce

Car yarn \ Boloisaq

mut Ue VY UL UN

CRRA TAS erly

The defentonks tras Wit With aw Campiaint Facey Scoony
eRenqanie Sim + Clover $6 On ec Oko Moy \G,201S_
\2A24F 9.1m, Whe Complore Kass Blameus Wied Aa whe Seize,

BOE Ang Oack Unrted Stores diestac Couch

Darcthen Viskick OF OWIn  Cacl 8. Sa¥es  Unyeds Stake S
Caucd Vouse  FO\ sees Suipectse Aye, Clesclond, Shio “Hlj3- 1830.
Pucsansy +O Aine Serero), Rules a¢ pracuduce. , Responsive Rkeabings
panes (1) a,c (2) (3) On Packy SAUL S&cVe AA Answer
Teetton ua Nays arkec lo@ing Secved marth Ane Summons and Colon
or Gl GO days W tS an oar oF Lhe Used sates oc ane of
Wagences Sucd Ln OFeica\ Capacity | LO Nays for \O Mw dan|
CapaSihy ~ Une Summuns aw Complaise was 28 9 May 2o1y

-_ the dott NSvw Ws Och BAW well over 9 dnyS.
